Citation Nr: 0612330	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  95-42 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active service from January 1967 to October 
1970 and from September 1972 to September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO denied entitlement to service 
connection for PTSD.  

The veteran presented testimony at a personal video 
conference hearing in July 2004 before a Veterans Law Judge 
who is no longer at the Board.  The veteran was notified of 
his right to another Board hearing; however, by letter dated 
in March 2006, the veteran, through his attorney, stated that 
he did not want an additional hearing before a Veterans Law 
Judge.

On December 28, 2004, the Board issued a decision which 
denied entitlement to service connection for PTSD.  The 
veteran thereafter appealed the December 2004 Board decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
February 2004, the Secretary of Veterans Affairs, by and 
through the Office of the General Counsel, and the appellant, 
through his attorney, filed a Joint Motion to Vacate and 
Remand (Joint Motion).  The motion requested that the Court 
vacate the Board's December 28, 2004, decision, and that the 
matter be remanded to the Board for readjudication and to 
provide adequate reasons and bases for its decision.  The 
Joint Motion noted that the Board had not addressed the 
veteran's statements that he had come under enemy fire while 
transporting troops to the beach in the analysis and 
conclusion that the appellant had not engaged in combat with 
the enemy.  By an Order dated in November 2005, the Court 
granted the Joint Motion, and the case was thereafter 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Evidence of record shows that starting in the year 2000 the 
veteran has been in receipt of Social Security Administration 
(SSA) disability benefits.  The Court has interpreted the 
duty to assist to include requesting information and records 
from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Consequently, these records must be obtained and associated 
with the claims file prior to final adjudication of the 
veteran's claim.

The veteran claimed that one of his stressors for PTSD was 
witnessing the death of a shipmate, [redacted].  
Verification of this death was unable to be made in October 
1997, by the U.S. Army and Joint Services Environmental 
Support Group, (ESG).  In May 2001 the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) replied that 
the U.S. Navy casualty files available did not list a 
casualty for [redacted].  In a January 1998 
supplemental statement of the case, the RO noted that the 
Vietnam Veterans Memorial Directory of Names (1982) did not 
show Navy personnel by the stated name.  Only one Navy 
individual was listed by this last name, [redacted], 
and was from Dallas, Texas.  The veteran subsequently wrote 
that he had been mistaken and that his friend's name was 
[redacted], who was in the Navy and was killed in 1968 
or 1969.  Evidence of record pertaining to names on the 
Vietnam Wall indicates that a [redacted] was killed on 
October 14, 1969.  Verification of this name and any 
information surrounding his death should be secured from the 
research facility now named the U.S. Army and Joint Services 
Records Research Center (JSRRC).   

At a VA examination in October 1997, the veteran related that 
his most traumatic event was when he was driving a boat and 
the gunner on the boat, [redacted], was killed.  As 
discussed above, this stressor has not been verified.  
Another stressor was the constant pressure of taking the 
troops to different areas and the boat in the Mekong Delta 
was also like a sitting duck for the enemy artillery in the 
coast.  The examiner diagnosed PTSD, severe and chronic.  "I 
think this is a person that was exposed to death and serious 
injury and the response involved fear and helplessness ...."  
A history of the USS Vancouver does show that the ship to 
which the veteran reported on April 21, 1967, transported 
troops and after the disembarkation went back out to sea.  
The ship also traveled to other countries and was involved in 
other maneuvers.  Although the veteran's vague account of the 
ship's activities varies from the official history of the USS 
Vancouver, the evidence does show that the veteran was on a 
ship that transported troops to various landing areas in 
Vietnam which he has claimed as a stressor.  However, it must 
be determined whether the claimed stressful event was of 
sufficient gravity to support a diagnosis of PTSD.  Since the 
diagnosis of PTSD in 1997, medical evidence of record shows 
diagnoses of other psychiatric disorders and a history of 
PTSD.  Prior to appellate review, further development of 
medical evidence and a medical opinion is needed.  38 C.F.R. 
§ 3.159(c)(4) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Secure from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim. 

2.  Request verification and information from 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) of the death of [redacted]
[redacted], Navy, on October 14, 1969.  
Additional identifying information is in the 
claims file.  Request any information 
surrounding his death and whether he was 
billeted on the USS Vancouver at the time of 
that death.  

3.  After the above has been accomplished to 
the extent possible, schedule the veteran for 
a VA PTSD examination.  
Specify any stressors that are determined to 
be established by the record, to include the 
prior verification of stressor information.  
Provide the examiner with a copy of the 
history of the USS Vancouver during the 
veteran's time stationed aboard that ship, 
with regard to the veteran's claimed stressor 
of taking troops to various landings in 
Vietnam and the ship being a sitting duck in 
the water.  The veteran reported April 21, 
1967, and apparently remained until October 
1970.  The ship history provides an accurate 
description of the ship's transporting of 
troops and other duties during this period.  
Instruct the examiner that only those verified 
events may be considered for the purpose of 
determining whether the appellant was exposed 
to one or more stressors in service.  Provide 
the claims file to the examiner for review and 
the examination report should note that 
review.  

The examiner should provide the following 
opinions:

a.  Is a diagnosis of PTSD warranted, in 
accordance with the criteria found in 
DSM-IV?

b.  If a diagnosis of PTSD is warranted, 
please specify whether any alleged 
stressor verified by the RO to be 
established by the record was sufficient 
to produce PTSD, and whether there is a 
link between the current PTSD and the 
verified inservice stressors.  

4.  After undertaking any other development 
deemed essential in addition to that specified 
above, readjudicate the veteran's claim with 
consideration of all evidence received since 
the July 2003 supplemental statement of the 
case that includes a specific determination as 
to whether or not the veteran engaged in 
combat with the enemy.  If any benefit sought 
on appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case.  An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

